FERGUSON, Senior Judge
(dissenting):
I dissent.
The very techniques of interrogation condemned by the Supreme Court in Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966), as being destructive of an accused’s free choice to silence are present in this case in abundance. The record reflects that: (1) The accused was interrogated by seven or eight (four teams of two each) military intelligence agents on at least four separate occasions during the hours 10:00 to 11:00 p.m., April 11, 1969, until he finally confessed sometime between 5:00 and 6:00 a.m., on the 12th; (2) despite his refusal at one point during the interrogation to make a statement, the questioning continued; (3) the “ ‘Mutt and Jeff’ ” act of one good and one bad agent was utilized with effective results — the accused finally requested to speak with the good agent and then confessed; (4) during a heated colloquy between the accused and the bad agent, the latter maliciously asked the accused if it was not “ ‘a fact your wife is pregnant by a Navy captain?’”; — the accused was forced to deny the ultimate truth of this degrading question by answering that “ ‘She had a miscarriage in February’”; (5) the accused was led to believe that the purpose of the inter*556rogation was to develop facts for intelligence purposes only and not with a view toward criminal prosecution by the statement of one of the agents that any statement he made would “stay in intelligence channels until higher headquarters decides what it wants to do with it.”
In United States v Bollons, 17 USCMA 253, 257, 38 CMR 51 (1967), this Court unanimously reversed where the interrogation continued despite the accused’s consistent refusal to answer when asked a question dealing directly with the offense under investigation. As we said in Bollons:
“. . . The picture that emerges from the record is that of an interrogation in which the agent blended seemingly innocent questions with broadly incriminating ones. The accused recognized the obvious import of the latter and refused to answer them, but it is apparent he either did not understand, or did not appreciate, the incriminating potential of the former. The pattern of his responses spells out a frustration of his effort to assert his right against self-incrimination during the interrogation. In a situation of this kind Miranda commands that the interrogation cease.
‘Once warnings have been given, the subsequent procedure is clear. If the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, the interrogation must cease. At this point he has shown that he intends to exercise his Fifth Amendment privilege; any statement taken after the person invokes his privilege cannot be other than the product of compulsion, subtle or otherwise.’ (Emphasis supplied.) (Miranda v Arizona, supra, 384 US 436, 473-474.)”
See also United States v Attebury, 18 USCMA 531, 40 CMR 243 (1969), where we reversed on the basis of Bollons. In Attebury, the accused was interrogated three times in a four-day period by a Criminal Investigations Detachment agent. On the first occasion, he indicated a reluctance to speak about the alleged offenses and at the second interrogation he specifically refused to make any statement and the interview was terminated. At the third interview, after preliminary advice as to his right to remain silent and right to counsel, he engaged in conversation with the agent and this conversation led to an incriminating written statement. We held in Attebury that the “accused’s repeated reliance upon his right to remain silent made it incumbent upon the agent to desist in his attempts to get the accused to talk.” (Ibid., at page 532.)
The “ ‘totality of the circumstances’ (Gallegos v Colorado, 370 US 49, 55, 8 L Ed 2d 325, 329, 82 S Ct 1209, 87 ALR2d 614 (1962))” led to reversal in United States v Planter, 18 USCMA 469, 472, 473, 40 CMR 181 (1969), because Planter’s confession had been obtained by the use of coercive tactics “designed to push the accused ‘towards an emotional state,’ by attempting to ‘degrade’ him.” The following statement from Planter is especially pertinent to this case:
“The coercive tactics used in this case, while objectionable in the civilian community, are especially overpowering in a military setting. As the late Judge Kilday, writing in United States v Smith, 13 USCMA 105, 120, 32 CMR 105 [1962], said:
‘. . . many of those in the military are now serving by reason of compulsory laws; many are away from home, family, and friends for the first time; and many are of an age making them responsible in some jurisdictions only as juveniles. Further, military personnel to whom confessions are made are, in many instances, of higher rank than the one confessing, and certainly, if only by reason of their duties, tend to have great influence under the circumstances.’ ” ¡Ibid., at page 473.]
*557See United States v Traweek, 16 USCMA 50, 54, 36 CMR 206 (1966) for a cautionary comment relative to nighttime interrogations, as in this case, which could just as easily be postponed and conducted in the daylight hours.
In my opinion, the accused’s pretrial statement, obtained under the above circumstances, was patently involuntary and its admission in evidence was prejudicially erroneous. Miranda v Arizona; United States v Bollons; United States v Attebury; and United States v Planter, all supra.
With relation to that issue which questions the correctness of the affirmance of the accused’s conviction under Article 134, Uniform Code of Military Justice, 10 USC § 934, (Charge II), in light of the finding by the Court of Military Review that the specific document in question in specification 1, Charge I, did not relate to the national defense, I would hold that the court erred in its affirmance. There was only one document and only one act of transmitting that document by the accused to Specialist Pinkston. As the Court of Military Review, in discussing specification 1, Charge I, which alleged that the accused violated a regulation by transmitting the document to Pinkston, found:
“. . . There is no evidence in the record that the document transmitted was in fact related to US defense information in spite of stipulated testimony to the effect that it could be used to the advantage of a foreign nation.”
In Charge II it was alleged that the accused “having lawful access to a document relating to the national defense, which information . . . [the accused] had reason to believe could be used to the injury of the United States or to the advantage of any foreign nation,” delivered a copy thereof to Pinkston. (Emphasis supplied.)
The two offenses obviously were multiplicious. United States v Posnick, 8 USCMA 201, 24 CMR 11 (1957). The reason for dismissal of the one applies equally as well to the other. I would reverse the decision of the Court of Military Review and order the Charge and its specification dismissed.